Citation Nr: 0807640	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  94-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
denied entitlement to the above condition.  

In June 1996, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Newark RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
October 1994, July 2003, and October 2005, at which times the 
Board remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran has PTSD as a result of in-service stressors for 
which there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board has found the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for his claimed PTSD.  Therefore, no further 
development of the record is required with respect to this 
matter decided herein.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred PTSD during active duty 
as a result of exposure to numerous mortar and rocket attacks 
while serving in the Republic of Vietnam.  As noted above, 
entitlement to service connection for PTSD is based on three 
criteria.  38 C.F.R. § 3.304(f).  The Board finds that all 
three criteria are present in this case, and service 
connection is therefore warranted for the veteran's claimed 
PTSD.

Initially, the Board notes that the veteran has reported that 
his in-service stressors resulting in PTSD include being 
exposed to numerous instances of rocket and mortar fire 
during active duty service in Vietnam.  His personnel records 
establish that he served in Vietnam with the 366th Aircraft 
and Electronics Maintenance Squadron at Da Nang AB from 
December 1968 to December 1969.  A response from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
establishes that Da Nang AB sustained numerous rocket and 
mortar attacks during 1969.  

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly. Id. at 311.  Moreover, in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reaffirmed its holding in Suozzi.  In that case, the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  

The Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time 
that the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

In light of the foregoing, the Board finds that the record 
provides credible supporting evidence that the veteran's 
claimed in-service stressors, i.e. exposure to rocket and 
mortar attacks, actually occurred.  

The record contains medical evidence diagnosing PTSD and 
provides a link between current symptoms and an in-service 
stressor.  In this regard, the veteran received a diagnosis 
of PTSD during an October 1993 VA examination.  The examiner 
based the diagnosis on his reported stressors of being 
exposed to mortar and rocket fire while serving in Vietnam.  
Therefore, the Board finds that the three elements necessary 
for the grant of service connection for PTSD are established.

Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


